 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   DAVID ANDREWS, an individual,                     Case No.: 3:19-cv-01207-BEN-MSB
 8                                    Plaintiff,
                                                       ORDER GRANTING JOINT
 9   v.                                                MOTION TO DISMISS ENTIRE
                                                       CAUSE OF ACTION WITH
10   THOMAS SMITH, an individual,
                                                       PREJUDICE
     STEPHEN CUNLIFFE, an individual, and
11
     LEGENDARY HOLDINGS, INC., a
                                                       [Doc. No. 22]
12   California Corporation,
13                                 Defendants.
14
15         Having read and considered the Joint Motion to Dismiss the Entire Action with
16   Prejudice by Plaintiff David Andrews (“Plaintiff”) and Defendants Thomas Smith, Stephen
17   Cunliffe, and Legendary Holdings, Inc. (collectively “Defendants”), and good cause
18   appearing, IT IS HEREBY ORDERED:
19         The party's Joint Motion Dismissing the Entire Action with prejudice is hereby
20   GRANTED. Each party is to bear its own costs, fees, and expenses.
21         IT IS SO ORDERED.
22   Dated: March 25, 2020                ________________________________
23                                        HON. ROGER T. BENITEZ
                                          United States District Judge
24
25
26
27
28
                                                   1
                                                                          3:19-cv-01207-BEN-MSB
